UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4677


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN WILLIAM LOFLIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:02-cr-00005-FPS-1)


Submitted:    February 25, 2009             Decided:   March 19, 2009


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John William Loflin appeals a special condition of his

supervised release regarding his sentence imposed on remand for

resentencing under United States v. Booker, 543 U.S. 220 (2005).

After reviewing the sentencing factors in 18 U.S.C. § 3553(a)

(2006), the district court resentenced Loflin to 144 months of

imprisonment       for      his     three     convictions         for    traveling        in

interstate commerce to engage in a sexual act with a juvenile

and    his    three   convictions       for       transportation        of   a    minor   in

interstate commerce with intent to engage in criminal sexual

activity.        The       court    also      imposed     a     three-year        term    of

supervised release.

              The special condition to which Loflin objects regards

limitations on his use of a computer at work. ∗                     We find no abuse

of    discretion      by   the     district       court   in    restricting       Loflin’s

computer usage at work.             United States v. Holman, 532 F.3d 284,

288    (4th    Cir.    2008)      (providing       review      standard).         District

courts have “broad latitude” with regard to special conditions

of supervised release.              United States v. Dotson, 324 F.3d 256,

260    (4th    Cir.    2003).         The     advisory         Sentencing        Guidelines

recommend limitations of computer use for sex offenders where a


       ∗
       The evidence at trial revealed Loflin used a computer to
aid his crimes.



                                              2
computer   or    interactive    computer        service     aided    their    crimes,

U.S.   Sentencing    Guidelines        Manual    (“USSG”)     §     5D1.3(d)(7)(B),

p.s.   (2007),    and   allow       conditions    requiring       unannounced      and

warrantless inspections and searches of computers and related

equipment.        See   USSG        § 5D1.3(d)(7)(C),        p.s.       Also,      the

Sentencing Guidelines permit occupational restrictions generally

as a condition of supervised release.                See USSG § 5D1.3(e)(4),

p.s.

           Accordingly,        we    affirm      Loflin’s     sentence       and   the

special conditions of supervised release regarding limitations

on his computer usage at work.               We dispense with oral argument

as the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                         3